       Case 1:20-cv-04809-TCB Document 59-13 Filed 12/05/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


L. Lin Wood, Jr.,

             Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

             Defendants.


                          AFFIDAVIT OF KOMAL PATEL

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, KOMAL PATEL, who being duly sworn, deposed

and stated as follows:

      1.     My name is KOMAL PATEL. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

      2.     I am a resident of and registered elector in DeKalb County, Georgia.
      Case 1:20-cv-04809-TCB Document 59-13 Filed 12/05/20 Page 2 of 5




      3.     On November 16, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia to observe the statewide hand recount of ballots

cast in the 2020 Presidential Election in Clayton County, Georgia "*'& -$&%)+(*.#.

      4.     I arrived at the Clayton County Police Department, where the Recount

was held while I observed it, shortly after 8 a.m.

      5.     On arrival at the Police Department, I had no problems accessing the

room where the Recount was happening.

      6.     The space was small. But at no point was I concerned about the ability

to view what was happening in any part of the room. While waiting in the roped

off area (for the public, media, and party volunteers who took turns observing the

floor where people were counting), it was easy to see what was happening all

around the room. Any observer could easily see what was happening in any part of

the room merely by moving around a few steps.

      7.     While monitoring the counting floor , which involved actually

walking around next to the tables with people who were counting , I had access to

view each of the two-person audit teams at the tables. I could hear the auditors

announce and discuss the votes they counted on each ballot. I could also see the

selections voters had made on the ballots that the audit teams were recounting, and
                     Case 1:20-cv-04809-TCB Document 59-13 Filed 12/05/20 Page 3 of 5




              could see into what designated stack a given audit team placed each ballot. Other

              credentialed observers had the same access as I did.

                    8.     While I was present, I observed at least five individuals who I

              understand were associated with the Trump Campaign and/or Republican Party. I

              observed one of these individuals taking pictures and sending them to somebody

              on his phone. I observed a Trump-Pence logo on those messages.

                    9.     Additionally, I observed at least three of these individuals causing

              disruptions in the Recount room. For example, one of the individuals began

              complaining to an election official that the County was not following the rules by

              permitting only one monitor per party even though there were 12 tables in the

              room. I understand this is the subject of the Affidavit submitted by Ibrahim Reyes.

              The individuals I observed were being highly combative and were disruptive.

              This resulted in an election official ultimately asking a couple of the individuals to

4*.102'2,-7   leave the Recount room.

                    10.    While I was observing the Recount, in addition to the 5 Republican

              observers, there were approximately 6 other credentialed observers present, with

              about 4 representing the Democratic Party, and 2 from the Carter Center

              (additional non-credentialed observers remained in the public viewing area).
       Case 1:20-cv-04809-TCB Document 59-13 Filed 12/05/20 Page 4 of 5




      11.    Each party, both Republican and Democratic, as well as the Carter

Center, had monitors present and on the floor of the Recount throughout the time I

was present. The monitors for each party, and the Carter Center, alternated on the

floor. The same rules were applied to all credentialed observers.

      12.    I also observed a group of individuals I understood to be the members

of a vote review panel. I saw at least two of the individuals affiliated with the

Republican Party serve on this panel.

      13.    I also saw two or three members of the news media and other

members of the public observing the Recount from a designated area.

      14.    I observed no inaccuracies, improprieties, inconsistencies, or other

problems during the Recount. The audit teams I observed appeared to be counting

correctly. The process ran smoothly, minus the above-mentioned disruptions.

      15.    Around noon, after approximately 3 hours of observation, I left the

Recount because the County took a break for lunch.

      16.    I learned from a notice posted by the County in the room where the

morning Recount took place that the Recount was being moved to the Jackson

Elementary School gymnasium in the afternoon of November 16, 2020 (beginning

at 1:30 p.m.). I did not attend the afternoon session of the Recount on November

16, 2020.
Case 1:20-cv-04809-TCB Document 59-13 Filed 12/05/20 Page 5 of 5
